SUPPLEMENT TO THE CURRENTLY EFFECTIVE SUMMARY PROSPECTUS DWS Latin America Equity Fund Effective January 2, 2013, the following information will replace the existing disclosure contained under the “PortfolioManager(s)” sub-heading ofthe“MANAGEMENT” section of the fund’s summary prospectus. Luiz Ribeiro, CFA, Director. Lead Portfolio Manager of the fund. Joined the fund in 2013. Thomas U. Petschnigg, CFA, Vice President. Portfolio Manager of the fund. Joined the fund in 2013. Danilo Pereira, Vice President. Portfolio Managerof the fund. Joined the fund in 2013. Please Retain This Supplement for Future Reference December 28, 2012 PROSTKR-187
